Citation Nr: 1432905	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  11- 08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1969 to February 1978.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDINGS OF FACT

1. The Veteran did not engage in combat with the enemy during service.  

2. An in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.

3. The Veteran currently has a DSM-IV diagnosis of PTSD.

4. Currently-diagnosed PTSD is related to a verified in-service stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for PTSD.  This decision constitutes a full grant of the benefit sought on appeal.  Therefore, no further discussion regarding VCAA notice or assistance duties is required.  

B. Law and Analysis

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d), (f) ; Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99. 

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran, 6 Vet. App. at 283.  

38 C.F.R. § 3.304(f)(3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet.App. 329 (2008).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to:  request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).  Additionally, for claims involving in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  Patton, 12 Vet.App. at 278.  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran contends that he has PTSD as a result of military sexual trauma (MST).  The Board finds that the evidence is at least in equipoise on the question of whether an in-service stressor sufficient to cause PTSD is corroborated by the evidence of record.  During evaluation by a VA psychologist in July 2010, the Veteran stated that he was assaulted in 1971 while in the Navy when a non-commissioned officer put a pillow case over his head and sexually assaulted him, and that he reported it to his senior chief who stated that he would investigate it, but later said that there was not much that could be done due to a lack of evidence.  The Veteran also reported that he was transferred off the ship within one year and remained with the Navy until 1978.  Review of the Veteran's service personnel records shows that he requested a transfer from the USS SAMPSON (DDG-10) in July 1971 and was transferred to the USS PONCE DE LEON beginning August 13, 1972.  

In August 2010, the Veteran reported in a lay statement that he was showering aboard the USS SAMPSON (DDG-10) when he was hit from behind, a pillow case was pulled over his head, and he was raped.  The Veteran said that he told "only one person" about this-C.J.S.-and that he was told to keep quiet because the Veteran could not be 100 percent certain who the assailant was.  When the Veteran would not "back off" from his pursuit, he was transferred to the USS PONCE DE LEON.  

In his February 2011 notice of disagreement, the Veteran reported that he was raped in the shower on August [redacted], 1971, that he told no one other than C.J.S., who later advised him to "let it go."

The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors.  Therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. at 389.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the claimed sexual assault in service has been corroborated by service personnel records, which show the request for transfer to another military duty assignment which may be considered as evidence of behavioral changes following the assault per 38 C.F.R. § 3.304(f)(3), and the Veteran's credible lay statements.  The evidence is at least in equipoise on the question of whether the Veteran's claimed in-service stressor of being raped, and the Veteran's statements have been consistent throughout the record.  

Furthermore, the Board finds that the Veteran has a current diagnosis of PTSD.  During March 2010 VA outpatient mental health treatment, the Veteran reported that in 1971 he was attacked in the showers and raped by another soldier, and that he informed his commanding officer, who invalidated his experience and transferred him to another unit.  The examining psychologist diagnosed the Veteran with PTSD, utilizing the criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders-IV (DSM-IV) .  

During May 2010 VA outpatient mental health treatment, the Veteran stated that he experienced MST in 1971 due to being raped while in the Navy.  The VA psychologist diagnosed PTSD based upon the DSM-IV criteria.   

Most recently, during July 2010 VA psychiatry consultation, the Veteran reported that he was assaulted in 1971 while in the Navy when another non-commissioned officer put a pillow case over his head and sexually assaulted him, and that while his senior officer stated the incident would be investigated he later informed the Veteran that there was not enough evidence.  The examining psychiatrist discussed the DSM-IV criteria in detail, assessing "[e]xposures and symptoms consistent with PTSD from MST."  Thus, resolving any reasonable doubt in favor of the Veteran, the Board finds that he has a current DSM-IV diagnosis of PTSD.

The Board finds that the evidence is at least in equipoise on the question of whether currently-diagnosed PTSD is related to military sexual trauma.  The July 2010 VA psychiatrist determined that the Veteran's PTSD symptoms were consistent with the in-service sexual assault.  The psychiatrist discussed the DSM-IV criteria in detail prior to rendering his diagnosis, and the Board finds the July 2010 VA examination report to be highly probative with regard to whether the Veteran's diagnosed PTSD is related to his identified in-service stressor.  The probative value of medical opinion evidence "is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  Notably, there is no other competent medical opinion of record against the claim that directly addresses the etiology of diagnosed PTSD.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for PTSD is granted.  




____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


